department of the treasury i d internal_revenue_service washington d c feb commissioner tax_exempt_and_government_entities_division uniform issue list se tiep ra ti legend taxpayer a ira b financial_institution c amount dear this is in response to your request received on date as supplemented by correspondence received date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date she received a distribution equal to amount from ira b an individual_retirement_account ira described in sec_408 of the code which was maintained by financial_institution c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to preoccupation with health issues concerning a family_member and reliance on her spouse on date taxpayer a requested a distribution equal to amount from ira b to enable her spouse to make a business investment on date taxpayer a traveled to a foreign_country to visit a family_member who was not doing weil taxpayer a returned to the united_states on date on date when amount became available taxpayer a attempted to repay amount back into ira b however financial_institution c advised her that having missed the 60-day rotlover period by ten days absent a waiver from the service she could not contribute amount to ira b based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a indicate that the distribution of amount from ira b was used as a short-term interest-free_loan to make a business investment the committee report describing legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible plans including iras using a distribution as a short-term loan to pursue business investments is not consistent with the intent of congress to allow portability between eligible plans thus the information presented does not demonstrate circumstances that wouid justify a waiver of the 60-day rollover period pursuant to sec_408 of the code and revproc_2003_16 accordingly the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b and thus amount cannot be rolled over into an ira amount must be included in taxpayer a’s gross_income for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours ca otme a woy carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
